Citation Nr: 1639651	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-06 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities, including on an extraschedular basis.

2.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s).


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran was afforded a videoconference hearing before the undersigned in September 2014.  The hearing transcript is associated with the record.

The issue of entitlement to a TDIU has previously been remanded by the Board on February 2012, December 2012, and June 2015. 

The issue of whether a January 1976 rating action denying service connection for spondylosis contained clear and unmistakable error (CUE) is again referred to the AOJ for appropriate action.   38 C.F.R. § 19.9(b) (2015).  The Veteran and the undersigned discussed the matter in the September 2014 Board hearing, and it was previously referred to the AOJ for appropriate action in the June 2015 Board decision.  


FINDINGS OF FACT

1.  The evidence favors a finding that from January 12, 2006, the Veteran's service-connected back disability (spondylosis), in and of itself, has rendered him unable to secure or follow substantially gainful employment consistent with his education and work history.
2.  As of June 17, 2015, the Veteran's service-connected disabilities other than spondylosis, combined to a separate 60 percent rating.   


CONCLUSIONS OF LAW

1.   The criteria for entitlement to a TDIU on an extraschedular basis are met for the period from January 12, 2006 to November 27, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16(b), 4.19 (2015). 

2.  As of November 28, 2011, the criteria for entitlement to a TDIU on a schedular basis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16(a), 4.19 (2015). 

3.  The criteria for entitlement to SMC at the housebound rate, effective June 17, 2015, are met.  38 U.S.C.A. § 1114(s), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350(i)(1) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015). 

The Board is granting the Veteran's TDIU claim, and is awarding SMC at the housebound (s-1) rate in its decision below.  To the extent that there may be any deficiency of notice or assistance with respect to these claims, there is no prejudice to the Veteran in proceeding with a decision on the merits.
Law and Regulations - TDIU

Total disability ratings for compensation may be assigned on a schedular basis, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).   

Nevertheless, it is VA's established policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, if the schedular percentage threshold criteria are not met, but there is evidence of unemployability due to service-connected disabilities, the case must be submitted to the Director, Compensation, for extra-schedular consideration of a TDIU.  38 C.F.R. § 4.16(b).  Neither the RO nor the Board may assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. § 4.16.  Marginal employment shall not be considered substantially gainful employment.  Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a). 

Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 4.16, 4.19.  Unlike the regular disability rating schedule which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  The question is whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  The Veteran does not have to be 100 percent unemployable in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  When there is an approximate balance of positive and negative evidence as to any issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.

Analysis - TDIU

VA received the Veteran's service-connection claim for back spondylosis on January 12, 2006; the RO granted this claim in a May 2007 rating decision.  The Veteran timely appealed the initial evaluation assigned to his spondylosis, and raised the issue of entitlement to TDIU.  Under Rice v. Shinseki, entitlement to a TDIU therefore became part and parcel of the increased initial rating claim.  22 Vet. App. 447 (2009).  While the Veteran's initial rating claim is no longer in appellate status, the RO addressed the Veteran's TDIU claim separately, denying it in the above-referenced September 2009 rating decision.  The Veteran disagreed, and perfected this appeal.  As such, the period under review stems from the date the Veteran filed for service-connection for spondylosis-January 12, 2006-to the present day.  See Rice, supra.  

The Veteran contends that during the period under review, he has been unable to obtain and maintain substantially gainful employment due to his service-connected disabilities-in particular, due to his spondylosis.  The Veteran is a carpenter by trade, and has consistently and credibly asserted he stopped working in December 2006.  See the Veteran's September 2009 application for a TDIU, as well as his application for disability benefits from the Social Security Administration (SSA).  



The Veteran became eligible for a TDIU on a schedular basis under the provisions of 38 C.F.R. § 4.16(a) on November 28, 2011.  At that time, the Veteran's service-connected disabilities consisted of lumbar spine spondylosis, rated 20 percent disabling; left lower extremity radiculopathy secondary to lumbar spine spondylosis, rated 40 percent disabling; and depressive disorder secondary to lumbar spine spondylosis, rated 20 percent disabling.  Under 38 C.F.R. § 4.16(a), disabilities resulting from common etiology may be combined for the purpose of demonstrating one disability rated 60 percent disabling, and securing schedular eligibility for TDIU.  Indeed, as both the radiculopathy and depression are secondary to the Veteran's service-connected spondylosis, the Board finds that all three disabilities are of common etiology, and may be combined for the sole purpose of establishing schedular eligibility for TDIU under 38 C.F.R. § 4.16(a).

From January 12, 2006 to November 28, 2011, the Veteran was not eligible for TDIU on a schedular basis, as his spondylosis, rated 20 percent disabling, was his only service-connected disability from January 12, 2006 to June 29, 2007, and his spondylosis and left lower extremity radiculopathy (rated 40 percent disabling) only combined to a 50 percent rating, effective June 30, 2007 to November 27, 2011.  As noted above, the Board is precluded for assigning an extraschedular TDIU in the first instance.  However, in the present case, the RO has already referred this case to the Director of Compensation Service for consideration of whether the Veteran may be awarded an extraschedular TDIU during the operative time period.  Although the Director found that extraschedular TDIU was not warranted in a June 2010 memorandum, the Board may make now an independent determination on this matter.  See Anderson v. Shinseki, 22 Vet. App. 423 (2008); 38 C.F.R. § 4.16(b).

For the reasons discussed immediately below, the Board finds that the Veteran has been unable to secure or follow a substantially gainful occupation for the entirety of the period under review due to his service-connected spondylosis alone.  

It is clear from the record that the Veteran has been receiving medical treatment regularly for spine complaints throughout the period under review.  Indeed, a June 2006 VA treatment note reflects the Veteran sought to establish his primary care there.  He reported significant lower back pain with upper back spasms since service.  He reported symptoms were worse with activity and that he used a back brace most days.  The Veteran indicated that he was working, but business was slow.  The provider's treatment plan included new prescriptions for Naprosyn, Flexeril and Vicodin. 

A September 2006 VA treatment note reflects the Veteran complained of significant low back pain with trouble working and lifting.  He reported that the pain stayed at a chronic eight out of ten, and that pain medication reduced pain to a six-to-seven out of ten.  

In January 2007, the Veteran received a VA spine examination.  The examiner noted mild to moderate para-lumbar spasm and tenderness, as well as increased pain with repetitive resisted extension and mild easy fatigability.  The examiner stated that the Veteran was able to do his job, although it was painful to bend, lift, and carry objects in his work as a carpenter.  

A March 2007 VA treatment note reflects the Veteran's back pain was having a significant impact on his ability to sleep; he also reported that his ability to work and make ends meet had been reduced.  A June 2007 SSA questionnaire/interview reflects that the Veteran's back condition resulted in difficulty with sitting and walking.  The provider noted that the Veteran walked with a limp. 

A VA treatment note from July 2007 reflects the Veteran complained of significant low back pain that limited all of his activities.  He stated that he could not walk far distances, kneel or lift anything heavy.  On examination, the provider noted decreased range of motion in lifting legs off floor; a small amount of flexing knees was painful and the Veteran was unable to kneel on them.  The provider also noted that the Veteran was extremely limited with trunk in bending forward and rotation of trunk was limited by pain.  Walking on toes and heels was unsteady.

In July 2007, the SSA conducted a physical residual functional capacity assessment for the Veteran.  Identified exertional limitations included: occasional lifting and/or carrying of 50 pounds; frequent lifting and/or carrying of 25 pounds; ability to stand and/or walk and sit for about six hours of an eight hour day; no limitation of pushing and/or pulling except for noted under the lift/carry limitations.  Postural limitations included frequent limitations to climbing, balancing, kneeling, and crawling; it also noted occasional limitations to stooping and crouching.  To summarize, the provider indicated the Veteran's functional capacity correlated with the POMS definition of "medium."  The report reflects the Veteran's highest level of education was high school graduate.  The provider did not indicate whether the Veteran was able to return to past relevant work, nor did the provider determine the skill level of the Veteran's past relevant work.  The Vocational specialist indicated that the Veteran did not show potential for direct entry into semi-skilled or skilled work; however, the specialist determined that the Veteran was not too disabled to work.

Significantly however, in May 2008, a SSA administrative law judge determined that the Veteran was too disabled to work as of July 18, 2007 based in part on hearing testimony from a vocational expert.  The SSA hearing transcript is not of record.  The SSA administrative law judge determined that July 18, 2007 was the date on which the Veteran stopped engaging in substantially gainful work activity.  In support of this conclusion, the SSA judge cited the January 2007 VA spine examination which stated the Veteran was able to work and noted that the Veteran's symptoms and limitations worsened significantly after January 2007.  The SSA judge noted that the Veteran had severe impairments including degenerative disease of the back, neck, and hips.  She determined that the Veteran was unable to perform any past relevant work and his acquired job skills would not transfer to other occupations within his residual functional capacity.  

Private treatment notes of SpineOne dated in December 2007 reflect the Veteran reported severe thoracic spine pain with bilateral buttock and lower extremity pain, left greater than right.  The Veteran also reported feelings of paresthesia and a subjective sensation of weakness in his lower extremities.  Symptoms were essentially the same sitting and standing, although the Veteran stated that symptoms were sometimes worse with maneuvers such as coughing, sneezing, or straining on the toilet.  On physical examination, the provider stated the Veteran appeared to be in moderately-severe to severe musculoskeletal distress.  He moved around the examination room and on and off the examination table very slowly, protecting movement of the thoracic spine.  The provider noted that there was decreased sensation to light touch to the left of L5 in the standing position.  There was increased lumbar lordosis with lumbo-pelvic ranges of motion limited to 50 degrees in flexion, with an unhitching maneuver required to regain upright posture.  The Veteran reported discomfort with range of movement in all planes, greater with flexion.  The provider noted evidence of reflex myospasm, intramuscular edema, and vertebral fixation throughout the thoracic spine. The assessment was advanced discogenic spondylarthrosis of the thoracic spine and lumbar stenosis with left sciatic radiculitis.  

A March 2008 treatment note of SpineOne reflects a finding of grade I isthmic spondylolisthesis at L5 and S1 as well as cervical spine changes.  The provider indicated that these were likely responsible for the Veteran's severe thoracic spine pain with left sciatic radiculitis. 

The Veteran received another VA examination in January 2009.  The examiner opined that the Veteran was not employable in his usual occupation as a carpenter due solely to his service-connected spine disability.  The Veteran was able to walk for 10 minutes or sit for 30 minutes but he needed to change positions frequently.  The examiner noted that the Veteran's spondylolisthesis prevented him from doing chores, shopping, exercising, sports, and recreation and had a significant negative impact on his ability to travel as well as mild impact on bathing, dressing, toileting, and grooming. The examiner stated that the Veteran could not sustain a continuous position even for sedentary work and his narcotic medication for back pain would interfere with cognitive tasks required for most sedentary work.  

The Veteran continued to receive treatment for his spine (among other disabilities) following this January 2009 VA examination.  A May 2012 VA psychiatric examiner significantly noted that the Veteran last worked in 2006 as a maintenance man, but discontinued the job due to back pain.  Notably, at his September 2014 hearing, the Veteran affirmed that his back disability was his most inhibiting disability, and was the cause of his unemployability.  See the September 2014 hearing transcript, at 18.

Although the Veteran clearly has suffered from multiple disabilities during the period under review, the lay and medical evidence described above favors a finding that the Veteran's lumbar spine spondylosis had the most predominant impact on his ability to work.  Based on the fact that (1) the medical evidence dated from 2006 to today shows that the Veteran's back disability significantly impacts his ability to sit, stand, or complete almost any task-either due directly to musculoskeletal limitations and manifestations or due to the sedative effects of medications used to treat the disability; (2) the SSA found the Veteran to be disabled as of mid-2007 in large part due to his back disability; (3) the January 2009 VA examiner specifically found that the Veteran was not employable due solely to his service-connected spine disability; (3) the May 2012 VA examiner's also observed that the Veteran stopped working in 2006 due to back pain; (5) the Veteran has only a high school education and has spent virtually his entire career in carpentry; and (6) the Veteran has competently and credibly described the negative effects of his back pain on his ability to work since 2006, the Board finds that the evidence favors a finding that the Veteran's service-connected spondylosis, in and of itself, prevented the Veteran from securing and following gainful employment from the date he filed his service-claim in January 2006 to the present day.  

The Board is aware that the Veteran himself stated that he stopped working in December 2006, and not prior.  However, the Court of Appeals for Veterans Claims recently held that if the evidence or facts reflect that a veteran is capable only of marginal employment, he is incapable of securing or following a substantially gainful occupation and is therefore entitled to a total disability rating based on individual unemployability if his service-connected disabilities are the cause of that incapability.  See Ortiz-Valles v. McDonald, 28 Vet. App. 65, 71 (2016).  In this case, SSA records show that from January to December 2006, the Veteran worked only part-time as a carpenter and earned only $5,401.  They also show that he earned $0 in 2007 and years subsequent.  Given that the Veteran's earned annual income did not exceed the amount established as the poverty threshold for one person in 2006, the Board finds that the Veteran's employment in 2006 was at best, marginal.  38 C.F.R. § 4.16(a); see also Faust v. West, 13 Vet. App. 342, 355-56 (2000).  As discussed above, the lay and medical evidence demonstrates that the Veteran's back disability significantly impeded his ability to work throughout the period under review, to include during his year of part-time employment in 2006.  The Board accordingly finds that although the Veteran worked part-time as a carpenter from January 2006 to December 2006, such employment was marginal, and that his service-connected spondylosis was the predominant cause of his inability to secure and follow a substantially gainful occupation.  

In sum, TDIU is warranted based on impairment caused by his service-connected spondylosis alone.  Because the Veteran was not eligible for a schedular TDIU award under 38 C.F.R. § 4.16(a) until November 28, 2011, TDIU is awarded on an extraschedular basis  from January 12, 2006 to November 27, 2011, and on a schedular basis from November 28, 2011 to the present day.   

Special Monthly Compensation - Housebound Rate

VA has a "well-established duty" to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2010); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. at 294 (finding that special monthly compensation "benefits are to be accorded when a veteran becomes eligible without need for a separate claim").

In pertinent part, SMC at the housebound rate is payable where a veteran has a single service-connected disability rated as 100 percent and has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  In this case, the Veteran was assigned a TDIU based solely due to his service-connected spondylosis.  The Board finds that although spondylosis has only been rated 20 percent disabling during the period under review, for SMC purposes this disability satisfied the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  

Notably, effective June 17, 2015, the Veteran was awarded an increased rating for his depressive disorder from 10 to 30 percent.  See the RO's September 2015 Rating Decision.  Thus, effective June 17, 2015 the Veteran had compensable service-connected disabilities of depressive disorder, rated 30 percent disabling; left lower extremity sciatica, rated 40 percent disabling; and tinnitus, rated 10 percent disabling, combining for a 60 percent disability rating without factoring in the Veteran's service-connected spondylosis.  The Veteran was subsequently service-connected for chronic obstructive pulmonary disease (COPD), rated at 60 percent disabling, effective September 28, 2015, which is still in effect today.  

Because the Veteran has a single service-connected disability rated as total (i.e. his spondylosis), and had additional service-connected disabilities that were separately rated at 60 percent combined as of June 17, 2015, the criteria for SMC at the housebound rate were met as of June 17, 2015.  Thus, in light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective June 17, 2015.  


ORDER

Subject to the law and regulations governing payment of monetary benefits, entitlement to TDIU is granted on an extraschedular basis, from January 12, 2006 to November 27, 2011.

Subject to the law and regulations governing payment of monetary benefits, entitlement to TDIU is granted on a schedular basis from November 28, 2011 to the present day. 

Subject to the law and regulations governing payment of monetary benefits, entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective June 17, 2015.



____________________________________________
V. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


